     Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 1 of 15 PageID #: 7867




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

DON BLANKENSHIP,

         Plaintiff,

v.                                                    Civil Action No. 2:19-cv-00236



FOX NEWS NETWORK, LLC, et al.,

     Defendants.
______________________________________________________________________

      PLAINTIFF DON BLANKENSHIP’S OBJECTIONS TO ORDER GRANTING
   DEFENDANT FOX NEWS NETWORK LLC’S MOTION FOR DISCOVERY ORDER
  REGARDING DISCLOSURE OF PLAINTIFF DON BLANKENSHIP’S TAX RETURNS
______________________________________________________________________

         Plaintiff Don Blankenship (“Plaintiff Blankenship”), pursuant to Rule 72(a) of

the Federal Rules of Civil Procedure, hereby files objections to the non-dispositive

order (“Fox Order”) entered on 21 December 2020 by United States Magistrate

Judge Omar J. Aboulhosn. See ECF No. 700.

                                PROCEDURAL HISTORY

         On Friday, 18 December 2020, Defendant Fox filed a motion (“Fox Motion”)

for entry of an order resolving a discovery dispute between Plaintiff Blankenship and

Defendant Fox regarding the disclosure of federal and state tax returns filed by

Plaintiff Blankenship since 01 January 2015. (ECF No. 697) The Fox Order was entered

the next business day on Monday, 21 December 2020. Plaintiff Blankenship was not

given an opportunity to respond to the Fox Motion.


                                           1
     Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 2 of 15 PageID #: 7868




         The Fox Order binds Plaintiff Blankenship and Defendant Fox to the final

resolution of an order (“Boston Globe Order”) entered on 01 September 2020 in Don

Blankenship v. Boston Globe Media Partners, LLC, et al., Case No. 2:19-cv-00589

(“Boston Globe case”). See ECF No. 49. On 15 September 2020, Plaintiff Blankenship

filed objections to the Boston Globe Order pursuant to Rule 72(a) of the Federal

Rules of Civil Procedure. See ECF No. 50. The Boston Globe Order remains pending

before Senior United States District Judge John T. Copenhaver Jr.

                               SUMMARY OF ARGUMENT

         First, the Fox Order is improper because it binds the parties in this case to a

ruling in the Boston Globe case. Crucially, there has been no consolidation of these

cases under the Federal Rules of Civil Procedure.

         The Court generalized without elaboration that the issues raised in the Fox

motion “mirror those already argued and decided” in the Boston Globe case.

However, the nature and scope of liability, culpability, and damages in the respective

cases are sufficiently different to render the resolution of the Boston Globe Order

inapplicable to this case. Moreover, Plaintiff Blankenship has since given sworn

deposition testimony that is probative to the subject matter in dispute. Regrettably,

Plaintiff Blankenship was not afforded an opportunity to explain the disparities or

enlighten the Court regarding the evidence gleaned from Plaintiff Blankenship’s

deposition.

//

//

                                            2
 Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 3 of 15 PageID #: 7869




      The Court was taken aback by Plaintiff Blankenship’s refusal to sign the

stipulation proposed by Defendant Fox. (ECF No. 699) It appears that the Court was

particularly displeased with the modification suggested by Plaintiff Blankenship

which, in hindsight, was an inartful attempt to both preserve Plaintiff Blankenship’s

procedural flexibility and avoid motions practice. In any event, the refusal to sign

the proposed stipulation was neither “absurd” nor “illogical” upon closer

examination.

      Plaintiff Blankenship would have relinquished fundamental privacy and

procedural rights by signing the proposed stipulation. There would be no record in

this case of Plaintiff Blankenship asserting a qualified privilege regarding his tax

returns. Moreover, Plaintiff Blankenship has learned from prior injustices the value

of safeguarding his appellate rights, including the preservation of his right to file

objections to an order that requires him to produce privileged financial information

to a party whom he vehemently mistrusts.

      Defendant Fox was instrumental in sabotaging Plaintiff Blankenship’s bid to

become a United States Senator. Indeed, Plaintiff Blankenship was repeatedly

defamed and disparaged by Defendant Fox during the last two weeks of his

campaign. Emails obtained during discovery reveal that Defendant Fox rejected

overtures from Fox News Channel Senior Judicial Analyst, Judge Andrew Peter

Napolitano (ret.), to “explain the complex legal issues around Don Blankenship …

who was unjustly prosecuted by the Obama DOJ” and “correct the record on WV

senate candidate Don Blankenship’s legal record” in a timely fashion. See Exhibit #1.

                                         3
     Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 4 of 15 PageID #: 7870




Plaintiff Blankenship’s skepticism toward Defendant Fox is certainly justified under

the circumstances.

         Second, the Fox Order conflicts with the prevailing judicial consensus which

disfavors disclosure of tax returns as a matter of federal policy.1 There is no indication

that the Court applied the compulsory two-prong test to determine if the qualified

privilege protecting Plaintiff Blankenship’s tax returns was overcome.2 Instead, the

Court ordered that the parties will be bound by the final resolution of the Boston

Globe Order “in the interests of judicial economy” without any substantive

application of law to the facts. See ECF No. 700.

         Plaintiff Blankenship can only assume arguendo that the Court employed the

same legal reasoning in this case that the Court previously used in the Boston Globe

case. If so, then the Court again failed to recognize the factors that render the

requested tax returns irrelevant to Plaintiff Blankenship’s impairment of future

earning capacity damages claim.

//

//




         1
          See Nesselrodte v. Divas, LLC, No. 3:11-CV-95, 2012 WL 13191331, at *4 (N.D. W. Va. Oct.
15, 2012). See also King v. Chipotle Services, LLC, Case No.: 3:17-cv-00804, 2017 WL 3193655 (S.D.
W. Va. July 27, 2017) (citing Ying-Jun Chen v. Md. Dept. of Health and Human Servs., No. ELH-15-
1796, 2017 WL 1533988, at 3 (D.Md. Apr. 27, 2017). See also Susko v. City of Weirton (N.D. W. Va.,
Sept. 10, 2010, No. 5:09-CV-1) 2010 WL 3584425, at *3, aff'd (N.D. W. Va., Nov. 3, 2010, No. CIV.A.
5:09CV1) 2010 WL 4554189 (the general federal rule is that disclosure of tax returns is disfavored).
        2
          See Terwilliger v. York Int’l Corp., 176 F.R.D. 214, 217 (W.D. Va. 1997). See also
Nesselrodte v. Divas, LLC, No. 3:11-CV-95, 2012 WL 13191331, at *4 (N.D. W. Va. Oct. 15, 2012)
(quoting Terwilliger). See also Interstate Narrow Fabrics, Inc. v. Century USA, Inc., No. 1:02CV00146,
2004 WL 444570, at *2 (M.D.N.C. Feb. 24, 2004) (noting the majority rule in federal courts “a two-
prong test should be applied to determine when the qualified privilege protecting income tax
returns is overcome”).
                                                     4
 Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 5 of 15 PageID #: 7871




      Third, the Internal Revenue Service (IRS) recognizes three primary types of

income: active income, portfolio income, and passive income.3 Active income is

derived from salaries, wages, commissions, tips, and business activity in which there

is material participation by the taxpayer.4 Portfolio income includes capital gains,

dividends, and interest from various types of investments such as stocks, bonds,

mutual funds, and annuities.5 Passive income is derived from sources in which a

taxpayer is not actively involved such as rental property and limited partnerships.6

      Only active income is relevant to the subject matter in dispute. However, the

tax returns requested by Defendant Fox contain no active income information.

      Plaintiff Blankenship derived substantial active income from 2000 to 2010

when he served as Chairman and Chief Executive Officer (CEO) of Massey Energy

Company (“Massey Energy”). In fact, Plaintiff Blankenship’s active income as Massey

Energy’s Chairman and CEO is arguably more congruent to a meaningful calculation

of Plaintiff Blankenship’s future earning capacity than the information in the

requested tax returns.

      Portfolio income and passive income are unaffected by reputational status.

Plaintiff Blankenship derived and will continue to derive the same portfolio income

and passive income irrespective of public sentiment. Plaintiff Blankenship

acknowledges that being falsely smeared by Defendant Fox had no impact




      3
        See https://wallethub.com/blog/types-of-income/372.
      4
        See https://www.investopedia.com/terms/a/activeincome.asp.
      5
        See https://www.investopedia.com/terms/p/portfolioincome.asp.
      6
        See https://www.investopedia.com/terms/p/passiveincome.asp.
                                             5
  Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 6 of 15 PageID #: 7872




whatsoever on his portfolio income or passive income. Therefore, there is no

portfolio income information or passive income information in the requested tax

returns that is relevant to the subject matter in dispute.

      Plaintiff Blankenship is seeking damages for impairment of future earning

capacity. These damages will be established through expert witness testimony and

Plaintiff Blankenship’s own testimony. Defendant Fox has failed to demonstrate the

relevancy of the requested tax returns to Plaintiff Blankenship’s impairment of

future earning capacity damages claim. Regardless, no compelling need exists for

the requested tax returns because the information therein is readily obtainable

through less obtrusive financial documents previously produced to Defendant Fox.

      The Fox Order is clearly erroneous and contrary to law as contemplated by

Rule 72(a) of the Federal Rules of Civil Procedure. Accordingly, the Fox Order should

be set aside in its entirety as a matter of law.

                                 SUMMARY OF FACTS

      Plaintiff Blankenship previously served as Chairman and CEO of Massey Energy

from 30 November 2000 until his retirement on 31 December 2010. A Retirement

Agreement with Massey Energy contained a non-competition clause in which

Plaintiff Blankenship agreed not to “provide services to or engage in any other

activities (whether as an owner, principal, agent, employer, director, officer,

employee, partner, consultant or otherwise) for any company, business or other

person engaged in operations or businesses that are the same or substantially similar

to, or are otherwise competitive with” Massey Energy for a period of two years

                                           6
  Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 7 of 15 PageID #: 7873




(2011-2012) after his retirement date. See Exhibit #2.

         In 2013-2014, Plaintiff Blankenship endeavored to establish the truth

surrounding the Upper Big Branch (“UBB”) mine tragedy after the Mine Safety and

Health Administration (“MSHA”) issued an inaccurate report that contradicted its

own public pronouncements.

         In Spring 2014, Plaintiff Blankenship published a documentary presenting

scientific proof that a sudden inundation of natural gas triggered the UBB mine

explosion after MSHA forced Massey Energy to implement an inadequate ventilation

plan.7

         A dormant federal criminal investigation of Plaintiff Blankenship was abruptly

revived after the documentary was aired. Plaintiff Blankenship was eventually

indicted on 13 November 2014. The criminal trial began on 01 October 2015.

Commencing on 17 November 2015, the jury ultimately deliberated for ten days and

twice reported to the trial court that they could not unanimously agree on a verdict.

On 03 December 2015, the jury acquitted Plaintiff Blankenship of all felony charges

but returned a guilty verdict on a single misdemeanor charge.

         On 06 April 2016, Plaintiff Blankenship was sentenced to a term of one year

in federal prison. Plaintiff Blankenship was housed at CI Taft from May 2016 until

March 2017 when he was released to a residential reentry center. Plaintiff

Blankenship was technically in federal custody from 12 May 2016 until 10 May 2017,




        See https://www.ehstoday.com/safety/article/21916222/blankenship-documentary-blames-
         7

msha-for-upper-big-branch-mine-disaster.
                                              7
  Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 8 of 15 PageID #: 7874




but his freedom of travel was restricted from 13 November 2014 until 09 May 2018.

       Plaintiff Blankenship ran for United States Senate in the 2018 West Virginia

GOP primary. During the last two weeks of the campaign, Plaintiff Blankenship was

repeatedly called a “felon” and “convicted felon” by Defendant Fox and other

national media organizations as election day approached. In addition,              Judge

Napolitano    (ret.)   stated   that   Plaintiff   Blankenship   “went   to   prison   for

manslaughter.” It is no wonder that Plaintiff Blankenship lost the election.

                                  SUMMARY OF LAW

       “[J]udicial consensus exists that, as a matter of policy, great caution should be

exercised in ordering the disclosure of tax returns.” See Terwilliger v. York Intern.

Corp., 175 F.R.D. 214, 216 (W.D. Va. 1997). See also Natural Gas Pipeline Co. v. Energy

Gathering, Inc., 2 F.3d 1397, 1411 (5th Cir. 1993), cert. denied, 510 U.S. 1073, 114 S.Ct.

882, 127 L.Ed.2d 77 (1994). Unnecessary disclosure of tax returns is to be avoided. Id.

at 216. See also Premium Serv. Corp. v. Sperry & Hutchinson Co., 511 F.2d 225, 229

(9th Cir. 1975).

       “Examination of case law reveals the emergence of a judicially developed

‘qualified privilege ... that disfavors the disclosure of income tax returns as a matter

of general federal policy.’” Id. at 216. See also Eastern Auto Distribs., Inc. v. Peugeot

Motors of Am., Inc., 96 F.R.D. 147, 148-149 (E.D. Va. 1982)(citations omitted). See also

Nesselrodte v. Divas, LLC, No. 3:11-CV-95, 2012 WL 13191331, at *4 (N.D. W. Va. Oct.

15, 2012) (quoting Terwilliger v. York International Corp., 176 F.R.D. 214, 216 (W.D.

Va. 1997)). See also King v. Chipotle Services, LLC, Case No.: 3:17-cv-00804, 2017 WL

                                             8
     Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 9 of 15 PageID #: 7875




3193655 (S.D. W.Va July 27, 2017) (citing Ying-Jun Chen v. Md. Dept. of Health and

Human Servs., No. ELH-15-1796, 2017 WL 1533988, at 3 (D. Md. Apr. 27, 2017). See

also Susko v. City of Weirton (N.D. W. Va., Sept. 10, 2010, No. 5:09-CV-1) 2010 WL

3584425, at *3, aff'd (N.D. W. Va., Nov. 3, 2010, No. CIV.A. 5:09CV1) 2010 WL

4554189 (the general federal rule is that disclosure of tax returns is disfavored).

         To assess whether the qualified privilege should be overcome, “[t]he Court

must determine whether (1) the tax return is relevant to the subject matter in

dispute; and (2) a compelling need exists for the return, because the information

sought is not obtainable from other sources.” Id. at 217. See also Eastern Auto

Distribs., Inc., 96 F.R.D. at 148. See also Hawkins v. South Plains Int’l Trucks, Inc., 139

F.R.D. 679, 681-682 (D. Colo. 1991). See also S.E.C. v. Crymatic Corp., 106 F.R.D. 545.

547 (S.D.N.Y. 1985).

         “While the party seeking discovery of the tax returns bears the burden of

establishing its relevance, the resisting party has the task to identify an alternative

source for the information.” Id. at 217. See also Eastern Auto Distribs., Inc., 96 F.R.D.

at 149 (citing Biliske v. American Live Stock Ins. Co., 73 F.R.D. 124 (W.D. Okla. 1977));

See also Kelling v. Bridgestone/Firestone, Inc., 157 F.R.D. 496, 497 (D. Kan. 1994). It is

well settled that a motion to compel tax returns should be denied where the

information may be obtained via less intrusive means. King v. Chipotle Services, LLC,

Case No.: 3:17-cv-00804, 2017 WL 3193655, at *2 (S.D. W.Va July 27, 2017).

//

//

                                            9
     Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 10 of 15 PageID #: 7876




                                       ARGUMENT

         The following request for production is the subject of dispute:

REQUEST FOR PRODUCTION NO. 38:

         All federal and state tax returns you have filed since January 1, 2015.

RESPONSE TO REQUEST FOR PRODUCTION NO. 38:

         Plaintiff adopts the general objections by reference as if fully set forth

verbatim herein. Plaintiff further objects that this request seeks documents which

are protected from disclosure by privacy protections set forth in federal and state

law. Plaintiff Blankenship further objects to this request on the grounds that it seeks

documents that are not within the scope of discovery under FRCP 26(b)(1) because

the information sought is not relevant to any claim by Defendant in this matter and

is also not proportional given the invasive nature of this request and the highly

confidential nature of the documents sought. Plaintiff Blankenship further objects

to this request to the extent it seeks production of documents protected from

disclosure by the attorney-client privilege and/or work product doctrine. (ECF No.

697-2 at 30)

I. The Fox Order improperly binds the parties to a ruling in a separate case.

         It is unorthodox to bind the parties in this case to a ruling in the Boston Globe

case. The respective cases have not been consolidated in accordance with the Federal

Rules of Civil Procedure. Moreover, Defendant Fox is not even a party in the Boston

Globe case.

//

                                            10
 Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 11 of 15 PageID #: 7877




      The nature and scope of liability, culpability, and damages is distinguishable

from the Boston Globe case. Critically, there is probative evidence from Plaintiff

Blankenship’s deposition that was not available to the Court when the Boston Globe

Order was entered. Thus, the prior application of the law to the facts in the Boston

Globe case is incompatible with this case.

      The Court’s disapproval of Plaintiff Blankenship’s decision not to execute the

proposed stipulation is baffling. Signing the proposed stipulation would have

severely limited Plaintiff Blankenship’s strategic options in this case. For example,

Plaintiff Blankenship would have effectively waived the qualified privilege and

surrendered the right to file objections or a motion for reconsideration in response

to an adverse ruling. It is unjustly punitive for the Court to “invite” Defendant Fox

to seek attorney fees and costs simply because Plaintiff Blankenship did not

capitulate to an unreasonable discovery request that was contrary to his best

interests. (ECF No. 699)

II. The Fox Order conflicts with the prevailing judicial consensus and general
    federal policy disfavoring the disclosure of tax returns.

      In contradiction to case law, the Court threw “great caution” to the wind and

diverged from the prevailing judicial consensus and general federal policy

disfavoring the disclosure of tax returns. There is no exposition of legal analysis in

either Defendant Fox’s underlying motion or the Fox Order itself. (ECF No. 697 and

ECF No. 700) Neither Defendant Fox in its motion nor the Court in the Fox Order

established the relevance of the requested tax returns to Plaintiff Blankenship’s

impairment of future earning capacity damages claim. Finally, the Fox Order does
                                         11
     Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 12 of 15 PageID #: 7878




not convey that the Court considered whether the information sought by Defendant

Fox could be obtained by less obtrusive means.

III. The information in the requested tax returns is not relevant to the subject
     matter in dispute.

         Plaintiff Blankenship was indicted in November 2014 and subject to strict

travel restrictions while awaiting trial.8 The criminal trial occurred from October 2015

to December 2015. Plaintiff Blankenship was sentenced in April 2016 and in federal

custody from May 2016 until May 2017. Plaintiff Blankenship then actively engaged

in a campaign for a United States Senate seat until the 2018 West Virginia GOP

primary election in May 2018.

         The requested tax returns do not contain any active income information.

Plaintiff Blankenship’s life events and the constraints on his liberty between

November 2014 and May 2018 corroborate that he did not derive and could not have

derived active income from salaries, wages, commissions, tips, or self-employed

business activities. The requested tax returns contain only information about

portfolio income such as capital gains and losses, dividends, and interest from

Plaintiff Blankenship’s investments in stocks, bonds, mutual funds, and other

financial instruments. Thus, the requested tax returns is irrelevant to the subject

matter in dispute.

//

//


        8
          See https://www.wvgazettemail.com/news/special_reports/blankenship-pleads-not-guilty-
released-on-5-million-bail/article_6d0124e9-a8d6-5d52-8401-122c7bbedbb9.html.
                                              12
 Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 13 of 15 PageID #: 7879




      To be relevant, the information sought must be “any matter that bears on, or

that reasonably could lead to other matter that could bear on, any issue that is or

may be in the case.” See Alberts v. Wheeling Jesuit University (N.D. W. Va., Apr. 19,

2010, No. CIV.A. 5:09-CV-109) 2010 WL 1539852, at *2 (citing Hickman v. Taylor, U.S.

495, 501 (1947)). Plaintiff Blankenship has not and will not claim that the

reputational harm he sustained from Defendant Fox’s defamatory publications has

impaired or will impair his portfolio income. Consequently, Defendant Fox cannot

establish the relevance of the information in the requested tax returns.

      Even if this Court concludes that the requested tax returns are relevant, the

information therein is obtainable from the less obtrusive financial records (Form W-

2 Wage and Tax Statements, Form 1099s, etc.) previously produced to Defendant

Fox. Hence, Defendant Fox has no “compelling need” for the requested tax returns.

                                  CONCLUSION

      The Fox Order improperly binds the parties to a ruling in the incongruous

Boston Globe case. Furthermore, the Fox Order conflicts with the prevailing judicial

consensus and general federal policy disfavoring the disclosure of tax returns. The

portfolio income information in the requested tax returns is not relevant to Plaintiff

Blankenship’s impairment of future earning capacity damages claim. Nonetheless,

there is no compelling need for the requested tax returns because the information

therein is obtainable from less obtrusive financial records previously produced to

Defendant Fox.

      The Fox Order is clearly erroneous and contrary to law as contemplated by

                                         13
 Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 14 of 15 PageID #: 7880




Rule 72(a) of the Federal Rules of Civil Procedure. Accordingly, the Fox Order should

be set aside in its entirety as a matter of law.



                                                          DON BLANKENSHIP
                                                          By Counsel



/s/ Jeffrey S. Simpkins
Jeffrey S. Simpkins ESQ
WVSB #9806
SIMPKINS LAW
102 E. 2nd AVE
Williamson, WV 25661
304.235.2735
simpkinslawoffice@gmail.com



Jeremy Gray ESQ
CASB #150075 pro hac vice
EARLY SULLIVAN WRIGHT
GIZER & McRAE LLP
6420 Wilshire BLVD 17th FL
Los Angeles, CA 90048
323.301.4660
jgray@earlysullivan.com




                                           14
 Case 2:19-cv-00236 Document 710 Filed 01/04/21 Page 15 of 15 PageID #: 7881




                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

DON BLANKENSHIP,

      Plaintiff,

v.                                                 Civil Action No. 2:19-cv-00236



FOX NEWS NETWORK, LLC, et al.,

     Defendants.
______________________________________________________________________

                        CERTIFICATE OF SERVICE
______________________________________________________________________

      I hereby certify that I electronically filed the foregoing “Plaintiff Don

Blankenship’s Objections to Order Granting Defendant Fox News Network LLC’s

Motion for Discovery Order Regarding Disclosure of Plaintiff Don Blankenship’s

Tax Returns” with the Clerk of Court using the CM/ECF system which will send notice

to all CM/ECF participants.

      Date: 30 December 2020



/s/ Jeffrey S. Simpkins
Jeffrey S. Simpkins ESQ
WVSB #9806
SIMPKINS LAW
102 E. 2nd AVE
Williamson, WV 25661
304.235.2735
simpkinslawoffice@gmail.com



                                        15
